Citation Nr: 0727104	
Decision Date: 08/30/07    Archive Date: 09/11/07

DOCKET NO.  05-14 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active duty service from September 1970 to 
June 1972.  He had additional service with the United States 
Naval Reserves that has not been conclusively verified.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2003 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The veteran 
testified at a videoconference Board hearing before the 
undersigned in June 2007.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

The veteran claims that his variously diagnosed psychiatric 
disorder is due to an altercation he and his ex-wife had with 
a superior officer during service in the summer of 1971.  
Service medical records dated in September 1971 show the 
veteran had a mild 3 week episode of depression.  Post-
service medical records from the 1990s to 2000s variously 
diagnosed the disorder including as depression, adjustment 
disorder, dysthymia and PTSD.  The file includes conflicting 
medical opinions.  Positive nexus opinions include an October 
2001 VA opinion asserting that the veteran's major depression 
with PTSD symptoms is due to service, and a November 2005 VA 
opinion articulating that his dysthymia and PTSD are due to 
service.  A February 2001 VA treatment record attributes the 
PTSD to service and a February 2005 record reflects a PTSD 
diagnosis by a VA psychiatrist.  Conversely, the examiner 
conducting a March 2001 VA PTSD examination opined that the 
veteran's claimed in-service altercation was not beyond the 
realm of normal human experiences and provided a diagnosis of 
organic mental disorder secondary to a head injury sustained 
during a post-service motor vehicle accident in 1980.  Other 
VA medical records, including a June 1997 neuropsychiatric 
evaluation and April 2002 entry, relate the veteran's mental 
disorder to the 1980 head injury.  

Thus under the circumstances of this case, a VA examination 
is warranted to determine the nature and etiology of the 
veteran's current mental disorder, to include PTSD.  

Moreover, not all of the veteran's military service has been 
verified.  Specifically, the veteran has indicated that he 
had service in the Naval Reserves until 1975.  In addition, 
while some of the veteran's service medical records (SMRs) 
have been associated with the claims file, it appears that 
these records might be incomplete.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the appropriate 
service department and verify all periods 
of the veteran's service, including all 
periods of active duty for training in the 
Naval Reserves.

2.  The RO should also arrange for an 
exhaustive search for the veteran's 
complete SMRs.  This records sought should 
include any records from the Naval 
Reserves.  The efforts to obtain such 
records should be documented in the claims 
file.

3.  Thereafter, the veteran should be 
provided a VA psychiatric examination by a 
psychiatrist with a background in 
neurology (including a neuropsychiatrist, 
if available), to determine the nature and 
etiology of all currently present acquired 
psychiatric disorders.  The claims files 
must be made available to and reviewed by 
the examiner.  All indicated studies and 
tests, to include including psychological 
testing with PTSD subscales and 
neuropsychiatric testing, should be 
accomplished.  All clinical findings 
should be reported in detail.  

The examiner should identify all objective 
indications of psychiatric disability.  

A diagnosis of PTSD should be confirmed or 
ruled out.  If PTSD is diagnosed, the 
elements supporting the diagnosis, to 
include the specific stressor(s), should 
be identified.  If PTSD is not diagnosed, 
the examiner should explain why the 
veteran does not meet the criteria for 
this diagnosis.

With respect to additional acquired 
psychiatric disorder found to be present, 
the examiner should express an opinion 
concerning whether it is at least as 
likely as not that the disorder is 
etiologically related to veteran's 
military service (as opposed to any head 
trauma sustained after service).

The examination and the report thereof 
should be in accordance with DSM-IV.  The 
rationale for all opinions expressed must 
also be provided.

4.  After completion of the above and any 
other development deemed necessary, the 
RO should review the expanded record and 
determine if the benefit sought can be 
granted.  Unless the benefit sought is 
granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2006).



_________________________________________________
K. R. FLETCHER
Acting Veterans Law Judge, Board of Veterans' Appeals


